Exhibit 23.1 M & K CPAS ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1, of Imobolis, Inc., of our report dated June 17, 2010 on our audit of the financial statements of Imobolis, Inc.as of March 31, 2010 and the related statements of operations, stockholders’ deficit, and cash flows for theperiod from February 11, 2010 (Inception) to March 31, 2010. /s/ M & K CPAS, PLLC M & K CPAS, PLLC Houston, Texas www.mkacpas.com June 17, 2010
